Exhibit 99.1 News Release Republic First Bancorp, Inc. July 20, 2010 REPUBLIC FIRST BANCORP, INC. REPORTS SECOND QUARTER 2 Philadelphia, PA, July 20, 2010 (PR Newswire) – Republic First Bancorp, Inc. (NASDAQ: FRBK), the holding company for Republic First Bank, today announced its financial results for the period ending June 30, 2010. During the second quarter of 2010, the Company recorded a net loss of $7.1 million, or $0.60 per share, compared to a net loss of $5.4 million, or $0.51 per share, for the second quarter 2009. “Our second quarter was negatively impacted by increases in reserves and charge-offs related to the restructuring of our loan portfolio necessary to strengthen the Company’s future operations, along with increases in personnel cost required to execute our strategic plan,” said Harry D. Madonna, the Company’s Chairman and Chief Executive Officer.“We believe we have appropriately addressed all significant credit quality issues that exist in our loan portfolio and look forward to moving ahead with the deployment of our new retail focused strategy.” During the second quarter of 2010, the Company successfully completed a $30 million common stock offering and has initiated the process of rebranding to the name Republic Bank.“We will continue with our efforts to put the organization in a position to take advantage of the growth opportunities that will arise from the consolidation and disruption of service in the banking industry in our geographic area of operation. With a strong management team in place, we have already made great strides in this direction,” said Madonna. Highlights Ø A $30 million common stock offering was completed during the second quarter 2010. Ø Successfully opened a new store in Haddonfield, New Jersey on July 19, 2010. Ø The second quarter results included a $10.8 million provision for loan losses which bolsters reserves and facilitates the restructuring of our loan portfolio. Ø Total loans outstanding decreased by 10% to $658.8 million at June 30, 2010 compared to $732.0 million at June 30, 2009 as a result of the continuing effort to reduce exposure to commercial real estate and strengthen the loan portfolio. Ø The Company continues to reposition its balance sheet and focus on low cost deposit growth. Ø Core deposits increased by $54.4 million, or 9%, during the twelve month period ended June 30, 2010. Ø The cost of funds decreased to 1.24% for the second quarter 2010 compared to 1.98% for the second quarter 2009. Ø Capital levels remain strong with a Total Risk-Based Capital ratio of 14.07% and a Tier I Leverage Ratio of 10.59% at June 30, 2010. Ø With the addition of new talent, products, and services the Company continues to strengthen itself for competitive growth and performance. Income Statement The Company reported a net loss of $7.1 million, or $0.60 per share, for the three months ended June 30, 2010, compared to a net loss of $5.4 million, or $0.51 per share, for the three months ended June 30, 2009. The second quarter 2010 loss was attributable to a provision for loan losses in the amount of $10.8 million. Net interest income increased to $7.5 million for the second quarter 2010 compared to $6.8 million for the second quarter 2009 due to a reduction in the cost of funds. The net interest margin increased to 3.42% for the second quarter 2010 compared to 3.18% for the second quarter of 2009. The Company continues to make strong progress in the growth of low cost core deposits. Balance Sheet (dollars in thousands) % % 6/30/10 6/30/09 Change 3/31/10 Change Total assets $ $ (0
